

INDEMNITY AGREEMENT




THIS AGREEMENT is made as of _________ ___, ______ by and between Northwest
Natural Gas Company, an Oregon corporation (Company), and _______________
(Indemnitee), a director or officer of the Company.


RECITALS


A.           It is essential to the Company to retain and attract as directors
and officers the most capable persons available.


B.           The increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability
and coverage of directors’ and officers’ liability insurance have been reduced.


C.           It is now and always has been the express policy of the Company to
indemnify its directors and officers so as to provide them with the maximum
possible protection permitted by law.


D.           The Restated Articles of Incorporation of the Company require
indemnification of the directors and officers of the Company to the fullest
extent permitted by law.  The Oregon Business Corporation Act (the “Act”)
expressly provides that the indemnification provisions set forth in the Act are
not exclusive, and thereby contemplates that contracts may be entered into
between the Company and members of the Board of Directors and officers with
respect to indemnification of directors and officers.


NOW, THEREFORE, the Company and Indemnitee agree as follows:


1.           Services to the Company.  Indemnitee will serve or continue to
serve as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders a resignation in writing or is
removed.


2.           Definitions.  As used in this Agreement:


(a)  The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director or officer
of the Company or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether or not serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.


(b)  The term “Expenses” includes, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements and any expenses of establishing a right to
indemnification under Section 11 of this Agreement, but shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

 
 

--------------------------------------------------------------------------------

 
 


(c)  References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner reasonably believed to be in the best interest of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.


3.  Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding, but
only if Indemnitee acted in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal proceeding, in addition, had no reasonable cause
to believe that Indemnitee’s conduct was unlawful.


4.  Indemnity in Proceedings by or in the Right of the Company.  The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is a party to or threatened to be made a party to any Proceeding
by or in the right of the Company to procure a judgment in its favor against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of the Proceeding, but only if Indemnitee acted in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company.  No indemnification for Expenses
shall be made under this Section 4 in respect of any claim, issue or matter as
to which Indemnitee shall have been finally adjudged by a court to be liable to
the Company, unless and only to the extent that any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity.


5.  Indemnification of Expenses of Successful Party.  Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee has been successful,
on the merits or otherwise, in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of an action without
prejudice, the Company shall indemnify Indemnitee against all Expenses incurred
in connection therewith.


6.  Additional Indemnification.


(a)  Notwithstanding any limitation in Sections 3, 4 or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all judgments, fines, amounts paid in settlement and Expenses actually
and reasonably incurred by Indemnitee in connection with the

 
 

--------------------------------------------------------------------------------

 

Proceeding.  No indemnity shall be made under this Section 6(a) on account of
Indemnitee’s conduct which constitutes a breach of Indemnitee’s duty of loyalty
to the Company or its shareholders or is an act or omission not in good faith or
which involves intentional misconduct or a knowing violation of the law.


(b)  Notwithstanding any limitation in Sections 3, 4, 5 or 6(a), the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all judgments, fines and amounts paid in settlement and Expenses
actually and reasonably incurred by Indemnitee in connection with the
Proceeding.


(c)  For purposes of Sections 6(a) and 6(b), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:


(i) to the fullest extent permitted by the provision of the Act that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and


(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.


7.  Exclusions.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:


(a)  for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision;


(b)  for any transaction from which Indemnitee derived an improper personal
benefit;


(c)  for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory or common law;


(d)  If a court having jurisdiction in the matter shall finally determine that
such indemnification is not lawful under any applicable statute or public policy
(and, in this respect, both the Company and Indemnitee have been advised that
the Securities and Exchange Commission believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to appropriate courts for adjudication); or


(e)  in connection with any Proceeding (or part of any Proceeding) initiated by
Indemnitee, or any Proceeding by Indemnitee against the Company and its
directors, officers,

 
 

--------------------------------------------------------------------------------

 

employees or other indemnitees, unless (i) the Company is expressly required by
law to make the indemnification, (ii) the Proceeding was authorized by the Board
of Directors of the Company, (iii) the Company provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law, or (iv) Indemnitee initiated the Proceeding pursuant to Section
11 of this Agreement and Indemnitee is successful in whole or in part in the
Proceeding.


8.  Advances of Expenses.  The Company shall pay the expenses incurred by
Indemnitee in any Proceeding in advance at the written request of Indemnitee, if
Indemnitee:


(a)  furnishes the Company a written affirmation of the Indemnitee’s good faith
belief that Indemnitee is entitled to be indemnified by the Company under this
Agreement; and


(b)  furnishes the Company a written undertaking to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.


9.  Notification and Defense of Claim.  Not later than thirty (30) days after
receipt by Indemnitee of notice of the commencement of any Proceeding,
Indemnitee will, if a claim in respect of the Proceeding is to be made against
the Company under this Agreement, notify the Company of the commencement of the
Proceeding.  The omission to notify the Company will not relieve the Company
from any liability which it may have to Indemnitee otherwise than under this
Agreement.  With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement:


(a)  The Company will be entitled to participate in the Proceeding at its own
expense.


(b)  Except as otherwise provided below, the Company may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding, with legal counsel
reasonably satisfactory to the Indemnitee.  Indemnitee shall have the right to
use separate legal counsel in the Proceeding, but the Company shall not be
liable to Indemnitee under this Agreement, including Section 8 above, for the
fees and expenses of separate legal counsel incurred after notice from the
Company of its assumption of the defense, unless (i) Indemnitee reasonably
concludes that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding or (ii) the Company
does not use legal counsel to assume the defense of such Proceeding.  The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (i) above.


(c)  If two or more persons who may be entitled to indemnification from the
Company, including the Indemnitee, are parties to any Proceeding, the Company
may require Indemnitee to use the same legal counsel as the other
parties.  Indemnitee shall have the right to use separate legal counsel in the
Proceeding, but the Company shall not be liable to Indemnitee

 
 

--------------------------------------------------------------------------------

 

under this Agreement, including Section 8 above, for the fees and expenses of
separate legal counsel incurred after notice from the Company of the requirement
to use the same legal counsel as the other parties, unless the Indemnitee
reasonably concludes that there may be a conflict of interest between Indemnitee
and any of the other parties required by the Company to be represented by the
same legal counsel.


(d)  The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld.  Indemnitee shall
permit the Company to settle any Proceeding the defense of which it assumes,
except that the Company shall not settle any action or claim in any manner which
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent, which may be given or withheld in Indemnitee’s sole discretion.


10.  Procedure Upon Application for Indemnification.  Any indemnification under
Sections 3, 4, 5 or 6 of this Agreement shall be made no later than 90 days
after receipt of the written request of Indemnitee for indemnification and shall
not require that a determination be made in accordance with the Act by the
persons specified in the Act that indemnification is required under this
Agreement.  However, unless it is ordered by a court in an enforcement action
under Section 11 of this Agreement, no such indemnification shall be made if a
determination is made within such 90-day period by (a) the Board of Directors by
a majority vote of a quorum consisting of directors who were not parties to the
Proceeding, or (b) independent legal counsel in a written opinion (which counsel
shall be appointed if a quorum is not obtainable), that the Indemnitee is not
entitled to indemnification under this Agreement.


11.  Enforcement.  The Indemnitee may enforce any right to indemnification or
advances granted by this Agreement to Indemnitee in any court of competent
jurisdiction if (a) the Company denies the claim for indemnification or
advances, in whole or in part, or (b) the Company does not dispose of the claim
within 90 days of a written request for indemnification or
advances.  Indemnitee, in the enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting the
claim.  It shall be a defense to any such enforcement action (other than an
action brought to enforce a claim for advancement of expenses pursuant to
Section 8 above, if Indemnitee has tendered to the Company the required
affirmation and undertaking) that Indemnitee is not entitled to indemnification
under this Agreement, but the burden of proving this defense shall be on the
Company.  Neither a failure of the Company (including its Board of Directors or
its shareholders) to make a determination prior to the commencement of the
enforcement action that indemnification of Indemnitee is proper in the
circumstances, nor an actual determination by the Company (including its Board
of Directors or its shareholders) that indemnification is improper shall be a
defense to the action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise.  The termination of any
Proceeding by judgment, order of court, settlement, conviction or upon a plea of
non-contendere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee is not entitled to indemnification under this Agreement or
otherwise.


12.  Partial Indemnification.  If Indemnitee is entitled under any provisions of
this Agreement to indemnification by the Company for some or part of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the

 
 

--------------------------------------------------------------------------------

 

investigation, defense, appeal or settlement of any Proceeding but not, however,
for the total amount, the Company shall indemnify Indemnitee for the portion of
the Expenses, judgments, fines and amounts paid in settlement to which
Indemnitee is entitled.


13.  Nonexclusivity and Continuity of Rights.  The indemnification provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the articles of incorporation, the bylaws, any
other agreement, any vote of shareholders or directors, the Act, or otherwise,
both as to action in Indemnitee’s official capacity and as to action in another
capacity while holding office.  The indemnification under this Agreement shall
continue as to Indemnitee even though Indemnitee ceases to be a director or
officer and shall inure to the benefit of the heirs and personal representatives
of Indemnitee.


14.  Severability.  If this Agreement or any portion of it is invalidated on any
ground by any court of competent jurisdiction, the Company shall indemnify
Indemnitee as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that is not invalidated or by any other applicable law or
arrangement.


15.  Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee.  Indemnitee shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.


16.  Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties.  No
waiver of any of the provisions in this Agreement shall constitute a waiver of
any other provisions of this Agreement (whether or not similar) nor shall any
waiver constitute a continuing waiver, unless expressly stated in any waiver.


17.  Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom the notice or other
communication shall have been directed or (b) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:


(i)  If to Indemnitee, at the address indicated on the signature page of this
Agreement.


(ii)  If to Company, to


Northwest Natural Gas Company
220 N.W. Second Avenue
Portland, Oregon 97209
Attention:  President


or to any other address as may have been furnished to Indemnitee by the Company.

 
 

--------------------------------------------------------------------------------

 

18.  Counterparts.  The parties may execute this Agreement in two counterparts,
each of which shall constitute the original.


19.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the law of the state of Oregon.


20.  Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns.


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first written above.




NORTHWEST NATURAL GAS
COMPANY                                                                                      INDEMNITEE






By:______________________                                                                 By:                                                      
   Signature                                                                Signature




Mark S. Dodson                                           
Type or Print
Name                                                                Type or
Print Name




President & CEO                                           
Title                                                                Address



















